DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
On Page 9 of 12 in the remarks of 9/16/22, Applicant discusses the proper consideration of claim language, reciting that claims are interpreted in light of the content of the disclosure, the prior art, and the interpretation that would be given by one of ordinary skill. Office practice is not inconsistent with these considerations, however, see MPEP 2173.02: 
“During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008):

We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”

Here, applicant argues that because US 8,109,001 used the term “short hair cutter…one of ordinary skill would understand the meaning of a ‘short hair cutter.’” This is not persuasive, since it does not reasonably define the claim scope. The presence of some usage and some vague inference of the intended structure that is recited does not reasonably put the public on notice as to what is included and excluded by the term used. While the cited reference alleges the use of “short-hair” cutter as a type—it does not define the term, and does not limit the term to a specific category. It does not require the use of a foil cutter, nor a foil, nor the type of blade cooperating with the foil, and is therefore not specific and definite with respect to a type of cutter mechanism—it is indefinite in a way that it need not be. Applicant could refer to ‘foil’ cutters, with or without their moving innards, or generally to “cutters” which encompasses the whole class of cutters. 

 The evidence in the record does not support a showing that “short hair cutter” is a term of art that is well known and would have a reasonably consistent meaning to those of ordinary skill. The essential structural features that make something a ‘short hair cutter’ have not been described, and applicant has not alleged that there is a special definition or a disavowal of any claim scope in the specification presently of record. As such the claim term “short hair cutter” remains indefinite, and claims including it are rejected under 112(b). 

	Further on page 10, Applicant alleges that “none of Nishimura, Lomholt and Mintz disclose or suggest displaying ‘one of shaving runs information, cleaning information or cutter unit wear information,’ with a drive unit inactive…" which is a non-persuasive argument. A few sentences earlier, Applicant notes Lomholt “discloses displaying ‘remaining shaves which are possible….’” Further, Lomholt shows a circuit diagram which depicts the independence of the motor from the display—any person of ordinary skill looking at Lombolt would be able to activate the display and see the “remaining charge,” independent of the motor being on. The question of obviousness here, now that technical feasibility has been persuasively addressed, is whether there was an apparent reason to display during a ‘motor off’ condition. Plain on its face—the references, whether taken alone or in combination, all speak to the idea of giving a user some information. The question of when it is desirable to have information is one of logic and/or common sense. For example, the user in Lomholt wants to know whether the appliance will have enough charge for “a business trip” (column 1 line 56) and because of the invention “he can immediately see whether the battery …has enough charge for the next days of the trip (col. 1 lines 57-58). This provides a clear prima facie reason to use routine programming of the microcontroller to give a user the ability to see any collected information while the shaver is off. It would not make as much sense to only allow the charge to be checked when the shaver is being used—since that would deplete the charge un-necessarily. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 8, 17 and 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims contain the limitation “short hair cutter” which is not reasonably definite, so as to put the public on notice what is fairly included or excluded from the scope of the claim. The structure of the ‘short hair’ cutter shown in outline in the figures only is not disclosed in the application, and does not limit the term to any specific type or structure. The evidence in the record does not support a showing that “short hair cutter” is a term of art that is well known and would have a reasonably consistent meaning to those of ordinary skill. The essential structural features that make something a ‘short hair cutter’ have not been described, and applicant has not alleged that there is a special definition or a disavowal of any claim scope in the specification presently of record. As such the claim term “short hair cutter” remains indefinite, and claims including it are rejected under 112(b).
Another aspect of the indefiniteness of “short hair cutter” is the ambiguity of the term “short” which is a relative term without any objective features or standard for evaluating. There is nothing that distinguishes whether short hair refers to, e.g. .01mm, .1mm, 1mm, 4mm, or some other length that depending on context of the person of ordinary skill would select as a known “short” hair. The applicant also appears to recognize that the invention is not limited to the type of the cutter—since at least claims 17 and 19 omits any requirement of a short hair cutter—instead reciting no cutter at all (claim 17, which requires only “personal care appliance”) and claim 19 which broadly recites ‘cutter unit.’ 


Claim 17 is indefinite because it recites “personal care appliance…care tool for…care treatment” which deliberately avoids reciting any cutting structure—however the body of the claim further recites “displaying personal care appliance information comprising one of shaving runs…cleaning…or cutter unit wear information.” This is indefinite because it is not clear whether the claim requires the presence of a cutter unit or ‘shaving’ device itself—or just the ability to display information related to “shaving runs” or “cutter unit wear.” In effect, is the last line requiring alternatively a cutter, OR a shaver, OR a cleaner, or does the scope only require a showing that the input mode element would be capable of toggling information such as information about a shaver that was not the personal care appliance being claimed.  For example, is a toothbrush that suggests shaving (or notes that a nearby shaver is worn beyond its lifespan) meeting the claim, or would the device need to have a shaver to have ‘shaving runs’ information. Both constructions would be reasonable and consistent with the specification, therefore, applicant has the burden of clarification. 
	Claim 19 (and 20 by dependence) incorporates the new limitation ‘wherein said mode input element functionality, between changing drive unit speed modes and display device display modes, changes depending from an active/inactive status of the drive unit’ which does not make sense, and lacks support in the specification indicating what this limitation means. While direct terminology consonance is not required, the concept should be reasonably presented. Here, the clause appears to require some ‘mode …functionality’ to changes depending from (?) an active inactive status of the drive unit. It is not clear what this means—how can the mode functionality change depending from an active/inactive status? It is not clear whether this means in strict dependence upon the mode, or with some relation to the mode. It appears this is meant to mean the mode input element (button) behaves differently if the drive is on versus off, which is the interpretation which will be used in consideration of the best art and reasoning demonstrating obviousness to ensure compact prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 8, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2016/03067712) further in view of Lomholt (US 5,789,901), Mintz (2015/0246454), Iso (US 5,894,670), Momose (US 5,920,988), King (US 2017/0232624) Kimoto (US 4,594,777) and Thrush 2014/0269832.

Regarding claim 1, Nishimura (2016/0307712) discloses An electric shaver (See figure 1, [0004] or [0005] inter alia: “electric razor”), comprising at least one short hair cutter unit (22, 23, figure 1; [0043]+), a drive unit (36 and 21 figure 2) comprising a motor (figure 2, at 21) for driving said at least one short hair cutter unit (See [0063] discussing the drive of the cutter head).  

Nishimura further discloses an ON-OFF switch (12 figure 1 and 2) for activating and deactivating the drive unit (as seen in figures 4-7 the press duration of the switch button activates and deactivates the shaver to go to various modes of operation). Note here, the scope of “ON-OFF” switch is broad enough to reasonably include and overlap with the ‘mode input element’ as claimed below. 

Nishimura further discloses a display device for displaying shaver information, (13 figures 1 or 2; [0044]: “ Display unit 13 displays the operation mode or remaining battery level of electric razor 1.”

Nishimura further discloses wherein said drive unit, when active, is operable in more than one operation mode comprising at least first and second speed modes (As set forth in [0029]: “a drive mode of actuating the driving source, or a washing mode of driving the driving source at a speed higher than that in the drive mode.”)
Nishimura further discloses where the short hair cutter unit is driven at a first speed in the first speed mode and at a second speed different from the first speed in the second speed mode (See above, [0029] requires two speeds, one higher than the other). 

Nishimura further discloses wherein a mode input element (12 figure 1, 2) comprising one of a touch button (As shown, 12 is a button configured to be touched as shown in figure 1) is provided for switching the drive unit into one of the first or second speed modes (See figures 4-7, inter alia) when the drive unit is active causing the short hair cutter unit to be driven at one of the first speed or the second speed (As evident in figues 4-7 showing the switching of modes with pressing of the button 12).

Nishimura further discloses wherein said mode input element switches the display device into different display modes when the drive unit is inactive such that when said mode input element is activated a first time with the drive unit inactive, first shaver information is caused to be displayed on the display device (As seen in figure 6, Nishimura gives the example of going from “stop” mode into “washing mode” and at [0131] washing mode will change the visual display to indicate the washing mode). 

Further Nishimura discloses when said mode input element is activated a second time after the first time with the drive unit inactive, second shaver information is caused to be displayed on the display device (Again, giving the example shown in 6, if the device is in a stop mode at some point after the washing mode, the mode input button may be manipulated to put the device into “lock mode” which according to [0065] will change the display to show a ‘lock’ icon, such as a padlock).

	As a broad matter—the Nishimura reference points those of ordinary skill to the concept that information known to the computer on board a device would be expected and understood to be desired to be shared to the user through a display. Specifically, Nishimura at [0044] states “[0044] Main body 10 includes display unit 13 …. Display unit 13 displays the operation mode or remaining battery level of electric razor 1.” This is an indication that multiple items of information can be displayed, and that the information will be useful to the user is inferred from this discussion. 

The amended limitations in claim 1, that the second information is “ one of shaving runs information, cleaning information or cutter unit wear information.” 
	It is not alleged by applicant that they have any particular manner of generating shaving run, cleaning, or wear information, nor what the scope of those terms are, apart from their plain and ordinary meaning—some modicum of information related to or pertaining to “wear”, “cleaning” or “shaving runs.” The present specification does not give examples of these types of information, nor the specific means for creating such information. 
	The invention, as such, therefore appears to reside in the ability and desire of the device to display certain information. 
	To the extent the claimed types of information are present (and well known) in the art, they are also obvious as a matter of law, in light of the following facts and findings:

	Displaying information to a user is a well known and routine process. Lomholt (US 5,789,901) indicates a shaver which displays “shaving time” per se: “Such an apparatus, particularly a shaver, is known and is sold by Philips Electronics under type number HS 990. This shaver comprises a rechargeable battery for feeding a motor and a LCD display for indicating the remaining shaving time.” This is per se “shaving runs” information. 

Shavers which calculate or generate information about cleaning
	Shavers which calculate or generate information about cleaning are well known in the art of shavers. Iso (US 5,894,670) specifically discusses this known feature, and provides evidence of this fact, stating “The microcomputer 6, using the working time of the electric shaver 1, can send beard dust cleaning information that beard dust accumulated in the electric shaver 1 should be cleaned off or shaver blade cleaning information that the shaver blades should be cleaned to the electric shaver stand 2 via the light emitting device 4.” Because the device and processor is evaluating cleaning information and sending that data to the user at least in the form of an indicator light, the “display” for sharing information about “cleaning” is known in the art. 
	Iso further discusses using multiple displays for displaying multiple types of information, which are therefore evidenced as being known and desirable features in the art—“ The display panel 13, having a shaver blade pressure display 31, power switch display 34, infra-red ray drive display 35, remaining battery capacity display 36, beard dust cleaning display 33, and shaver blade cleaning display 32, is made of a partly transparent mirror. On the back of each display, an LED…When the LED comes on, the display of the lighted portion is illuminated, so that the user of the electric shaver 1 can verify this display.”
Momose (US 5,920,988) discloses an additional set of display of cleaning information facts in the art. Momose states “the proper time for cleaning can be accurately counted and indicated with no discrepancy between the accumulation of shaving debris and the timing with which the display indicates that this proper time for cleaning has arrived.” This suggestion is to calculate a cleaning information and to display that information to a user, so the user knows to clean the device. 

Shavers which know and generate information about wear
	Shavers which know and generate information about wear of shaving implements is old and well known. For example, King (US 2017/0232624) states “Further processing is carried out on the interface device which permits visual display and interaction with the user. The information displayed is related to the data gathered, and may include the number and lengths of strokes, the duration of the shave and each stroke, the temperature and humidity and comparisons with earlier shaves or a standard or ideal shave.” [0007]. Both the number of and length of strokes, and the “duration” of shaves, as well as the comparison to “standard” noted above is considered to be “wear” information about the tool. King further discloses “ [0009] In another aspect, the present invention is directed to methods of tracking the use of shaving devices. In one embodiment, the method comprises the steps of receiving an input signal indicative of a movement of the shaving device, maintaining a count of a number of the movements, incrementing the count in response to additional received input signals, and displaying a value in response to the counted number of movements.” Knowing the amount of use is a type of shaving wear data, within the terms reasonable meaning. The data manipulation is discussed in terms indicating it is routine and easy to implement for those of ordinary skill in the art of shaver usage tracking—at [0034] King continues: “[0034] The digital signals output … are subsequently processed by a microprocessor 50 that filters the sensed data, detects significant changes that would be indicative of the user starting to use the razor based on the generated signals. The microprocessor 50 may then output the determination results to an output device, such as an Input/Output (I/O) 30, or wireless communication module 31. Most likely the display will be a smart phone or other device belonging to the user and the user will download an app to configure the smart phone to process, manage and display the data as desired by the user.” This is also an invitation to those of ordinary skill to track and output such as wear information like number of uses to any reasonably known display type, since the display is functioning to inform a user—so the effectation of that desired result by ordinarily known and well understood displays is considered obvious. 

	In the art of shavers, the recording and displaying wear characteristics is a well known desirable result, and a well known piece of information to evaluate and take into consideration in the creation of a shaver—such as described above in King. The display 32 is shown integrated with the shaver—as at 32 figures 1, 2 and 4. 
	In Mintz (2015/0246454) discloses the use of distinct buttons to control On/Off and other functions—as at [0039}: “Such a display 132 may be integrated into the exterior surface 104 of the exterior housing 112 of the electric clipper. The display 132 may include a transparent cover that is generally flush with the exterior surface 104 to prevent build up of foreign matter or bacteria. The display 132 may be a liquid crystal display (LCD), a display formed from a plurality of light-emitting diodes, or the like, and may be backlit. The backlight may be activated/deactivated upon turning the electric clipper 100 on or off, activating a boost actuator 122, being coupled to or decoupled from a charging power source, sensing that the electric clipper 100 is being held, or by actuating or depressing a dedicated actuator or button, to note but a few options in these regards.” This is evidence that the art of shaving tools found the addition of additional buttons and screen display functions to be routine and obvious based on the desire to toggle to different information. 

Teachings relating to user interfaces using multiple buttons with independent functions
As noted above, Nishimura goes to some length to use a single button with various tapping codes to utilize multiple features and display different information or to change modes. Nishimura uses long or short presses to effect differences in operation or display, as seen in the tables thereof. However, it is useful to remember that in the art of shavers, it is well known to separate the on/off function from other functions, or to provide additional buttons to provide different input to the device. Mintz shows button 120 (which is power, or On/Off) and additional button 122 which implements boost mode (a change in mode via a separate button). 
	Similarly, Kimoto (US 4,594,777) discloses an on/OFF button 85 figure 12a, and a speed changing input button 87. The differentiation of functions of buttons so the on/off is a separate button will aid in functionality, since in contrast to Nishimura, the ON condition can be specified in a simple toggle, where changing another parameter (such as display, lock information, mode indication) can be made with a separate button. 
	While not in the Shaver art—Thrush 2014/0269832 is related to the same problem as the inventor—how to display information effectively to a user of a powered device which is known to store or create some data (As noted above, Nishimura discloses some data types, and the other cited art demonstrates that other types of information are routine in the shaver art). Thrush makes the same conclusion that Kimoto alludes to—that using a differentiated button for ‘on/off’ versus ‘display’ functionality with improve a user’s experience, since having distinct (additional) buttons will allow “the user to depress the buttons and thereby quickly display information…without navigating user interface menus” ([0010]). 

	In light of Lomholt and Mintz and Kimoto and Thrush, it would have been obvious to one of ordinary skill to adapt the device and/or method of Nishimura to include additional on/off button separate from the mode selection button, and/or additional buttons, since doing so would provide a simpler way to actuate the known desirable functions without resorting to tapping a code on a single button as explained in Nishimura, which is a simpler user interface. In other words, Adapting 

It also would have been obvious to have the buttons being tapped display the known display information types, including at least those shown in Nishimura (mode and battery indicators) and also in Lomholt (‘shaving time’) since that counter would be a known useful piece of information, which is shown in the art to be convenient for users to be aware of during use. 

	With respect to claim 1, while the difference between Nishimura and the present claim is that Nishimura does not disclose the storage and display of cleaning information, OR wear information, OR shaving runs as the second information which is displayable, the use of multiple information types including specifically “wear” “cleaning” and “runs” are known in the art (as discussed above), and therefore it would have been obvious to one of ordinary skill to make Nishimura monitor and display multiple types of information since the reason to monitor the information types discussed were known in the art, suggesting their usefulness to users, and because their implementation would require no undue experimentation and would have no unexpected results. Here, the addition of function information display properties would provide the function it is known to have in the art—displaying useful information about a shaver, including cleaning status, run time, stroke duration, battery amount, etc. The choice to call them ‘first’ and second or order them differently, or provide them on different screens even is obvious in light of the related teachings shown above. 

	Regarding claim 2, Nishimura discloses (among other references) the use of battery information in the shaver art and the reasons for providing it (so the user knows how much longer they have to use the device) and the use of displaying technology to give the user the desired and relevant information. 
	Regarding claim 3, for the same reason as claim 1 and 2, the addition of more known information is suggested in the art as cited above, and provides the clear benefit of giving a user additional information which is of a type thought of as useful in the art of shavers (battery, cleaning, wear, mode indicator, locking indicator, etc. as noted above). Further, the art recognizes at least three distinct pieces of shaver information (wash mode, lock mode, battery, and shaving time). 	In that context, the selection of a particular button pressing scheme for activating the known information to the known display is prima facie obvious. The person of ordinary skill knows about each claimed element, and their use together. The inclusion of some or all of them is obvious to effect their known functions- demonstrated in the art. It is obvious unless applicant can demonstrate unexpected results or undue experimentation required to implement the difference. As combined, the art shows actuating a button or buttons while the drive unit is inactive (or active) is obvious to cause third shaver information (or any number of known information) to be displayed on the display device.
	Regarding claim 6, as addressed above, the inclusion of dual or more buttons to the Nishimura device in light of at least Mintz demonstrates that persons of ordinary skill would find it obvious to have said mode input element functionality change depending from an ON/OFF status of the drive unit. Specifically, as demonstrated in Nishimura, the originating state of the drive (figures 4-7) will affect how button pressing impacts the state the controller is told to go to, and as such, this is evidence that persons of ordinary skill know and routinely use control schema that take into consideration what the drive state of a shaver device is before telling the drive or display to do something in response. This is a routine implementation of known technical subject matter in light of the cited art, and as such is found to be obvious. 

Regarding claim 8, as set forth above, Nishimura discloses different display modes include at least one of the following: - a charge information mode ([0044]) in which the charging status of an accumulator is displayed (that battery level is a ‘charging status’ per se, since a state of a battery is a charging status; note that the specification does not narrow the nature of the charging status to any particular schema.)  
Claim 17 is clearly obvious for the same reasons claim 1 is, as noted above. 
Claim 19, similarly is obvious since each recited step is disclosed in Nishimura as set forth above, apart from the lack of explicitly teaching what is apparently an indefinite new recitation (See Supra). Claim 19 incorporates the new limitation ‘wherein said mode input element functionality, between changing drive unit speed modes and display device display modes, changes depending from an active/inactive status of the drive unit’ which does not make sense, although it will be interpreted to mean the mode input element (button) behaves differently if the drive is on versus off, (as noted above in the 112(b) section). It appears, in light of the cited art, especially Thrush and Kimoto, supra, as discussed with respect to claim 1, that adapting the mode input buttons to behave differently depending on whether the drive unit is on is a routine or common sense implication. If a single mode/display button is provided in addition to the ON/OFF of the device, then it would make sense to have the mode button display all the information in a cycle, or display only battery power information in the off mode, where it would make sense to have additional information (like the speed or drive mode) being displayed or toggled during an “ON” condition, since those information items would be available during the ON condition, and not present in the drive OFF condition. Kimoto, for instance demonstrates that having a display of speed where the speed is adjustable by a separate toggle is a reasonable condition in a display. The art as a whole shows that there are numerous pieces of information that would suggest being shown according to when it makes sense to view that information. For example, showing battery information when the drive is OFF and the mode is pressed would make sense—since it allows for the battery to not be drained, but also to display useful information when prompted by the user. Similarly, during a shaving run, pressing the mode button might be used to demonstrate battery information, but ALSO the drive mode or speed could be toggled, giving relevant information to the user at the time of use. Because the difference between the cited art and the applicant’s claim amounts to the use of old and known features for the purpose they are known to effect, the claim is considered obvious under the Graham factors, duly considered. 
 
Regarding claim 19, therefore, Nishimura’s mode input element has been duplicated (As above) to include at a minimum a mode selector and an ON/Off toggle; and preferably including an independent speed control button or Boost button, as known in the art, and to implement these buttons so they provide the functions shown to be desirable, including displaying information differently when the drive is ON versus OFF, since battery information is more needed during an OFF condition, and mode information is more important during the ON condition, and the selection of routine variations of known input/output of information is considered to be obvious in light of the variations and skill seen in the cited references, taken as a whole. 



Regarding claim 20, Nishimura (As set forth with respect to claim 19) does not show an embodiment where the on-off switch is distinct and separate from the actuating button; however Nishimura does disclose having multiple switches—suggesting that adding a button or switch is within the level of ordinary skill at 0131: “0135] The number of switches 12 may be two or more.” As modified above, and reiterated below, the combination with Mintz and Lomholt and Thrush and Kimoto as set forth above renders obvious claim 20 for the same reasons as the claims treated above.
  Mintz specifically suggests using more than one button or switch including an on off, and a function type button, as set forth above. Kimoto and Thrush reiterate these same principles. Therefore, as set forth above, the combination with Mintz and Lomholt renders obvious claim 20 requiring an ON-Off switch to be separate from the mode input element.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN M. MICHALSKI
Primary Examiner
Art Unit 3724



/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724